Name: Commission Regulation (EEC) No 4108/86 of 23 December 1986 fixing the reference prices for intra-Community trade in anchovies and Atlantic sardines for the 1987 fishing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 86 Official Journal of the European Communities No L 379/27 COMMISSION REGULATION (EEC) No 4108/86 of 23 December 1986 fixing the reference prices for intra-Community trade in anchovies and Atlantic sardines for the 1987 fishing year  for imports of Atlantic sardines into the Community as at constituted on 31 December 1985 from Portugal and Spain, fresh products : (ECU/tonne) Whole fish (') Size (') Extra, A (') B (') 1 217 138 2 217 138 3 335 138 4 217 138 (') The freshness, size and presentation categories are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 .  for imports of anchovies into Spain from other Member States of the Community : (ECU/tonne) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Articles 170 and 357 thereof, Whereas Articles 170 ( 1 ) and 357 (1 ) of the Act of Acces ­ sion provide that, during the period of moves towards alignment of the prices of anchovies and Atlantic sardines listed in Annex I (A) to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organiza ­ tion of the market in fishery products ('), a monitoring system is to be introduced based on the annual fixing of reference prices applicable to certain trade in the products in question between the new Member States and the Community as constituted on 31 December 1985 ; Whereas Articles 170 (2) and 357 (2) of the Act of Acces ­ sion provide that the reference prices in question are to be the same as the withdrawal prices applicable in Spain for anchovies and in the other Member States for Mediter ­ ranean sardines respectively, fixed in accordance with Article 12 ( 1 ) of Regulation (EEC) No 3796/81 ; Whereas the withdrawal prices for the 1987 fishing year for anchovies and Mediterranean sardines listed in Annex I (A) to Regulation (EEC) No 3796/81 were fixed by Commission Regulation (EEC) No 4099/86 (2) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 The reference prices for the 1987 fishing year applicable under the monitoring system provided for in Articles 170 and 357 of the Act of Accession shall be as follows : whole fish (') Size (') Extra, A (') B (') 1 741 417 2 787 417 3 648 417 4 268 268 (') The freshness, size, and presentation categories are those defined pursuant to Article 2 of Regulation (EEC) No 3796/81 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1986 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (') OJ No L 379, 31 . 12. 1981 , p. 1 . (2) See page 1 of this Official Journal .